1. That it should have been commenced by summons.
2. That they should have been begun in, or have been made returnable to term time.
3. That no facts sufficient, c., were set forth in the petition.
4. That mandamus was not the appropriate remedy.
His Honor sustained the motion, and ordered the proceedings to be quashed, from which order the relators appealed. *Page 232 
Supposing the writ of mandamus to be the proper remedy, which we do not concede, C. C. P., sec. 366  367, (see Clark v. Stanly, at this term,) the proceeding was not properly instituted. The order for the writ must be made in term time, and be returnable in term time. It was conceded, such was the practice, under the old system; but it was insisted that the C. C. P. had made a change. We do not think so. It is not an ordinary civil action, or a special proceeding, if so, it should have been commenced by summons, but it is neither an ordinary civil action, nor a special proceeding, to be returned before the Clerk.
It is a high prerogative writ, embraced under sec. 392, "If a case shall arise, in which an action for the enforcement, or protection of a right, or the redress or prevention of a wrong, cannot be had under this Act, the practice heretofore in use, may be adopted so far as may be necessary to prevent a failure of justice.
THERE IS NO ERROR.                       Judgment affirmed. *Page 233